Case 1:20-cv-02922 Document1 Filed 10/12/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JACOB BOESKOV
83 Canal St.

New York, NY 10002
Plaintiff,

-against-

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

20 Massachusetts Ave NW,

Washington DC 20529

CHAD WOLF, Acting Secretary of Homeland Security,
Washington, D.C. 20528

KEN CUCCINELLI, Acting Director of the United
States Citizenship and Immigration Services, 111
Massachusetts Avenue NW, Washington, D.C. 20001

and

THOMAS M. CIOPPA, Director of the USCIS’ New
York District Office

26 Federal Plaza, Fl. 7

New York, NY 10278

Defendants.

Case No.:

COMPLAINT

 

 
Case 1:20-cv-02922 Document1 Filed 10/12/20 Page 2 of5

COMPLAINT
DESCRIPTION OF ACTION

1. This complaint is brought by JACOB BOESKOV against the Defendants to compel a
decision on his Motion to Reopen his Application for Adjustment of status which has been

pending with the defendants for over a year.

JURISDICTION

2. This being a civil action against the United States arising under the Mandamus Act, 28
U.S.C. § 1361, and the Administrative Procedure Act, 5 U.S.C. § 701 et seq., both laws of the

United States, original jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.
DESCRIPTION OF PARTIES

3. The plaintiff JACOB BOESKOV is a citizen and national of Denmark who is currently

residing in New York County, New York. His “alien number” is AXXXXXXXX.

4. The defendant, CHAD WOLF is the Acting Secretary of Homeland Security, and as
such has the authority to adjudicate Form J-485. He resides for official purposes in the District of

Columbia.

5. The defendant, KEN CUCCINELLI, is the Acting Director of the United States
Citizenship and Immigration Services (USCIS), the agency within the Department of Homeland
Security which adjudicates Form I-485. He resides for official purposes in the District of

Columbia.
Case 1:20-cv-02922 Document1 Filed 10/12/20 Page 3 of5

7. The defendant, THOMAS CIOPPA, is the Director of the USCIS’ New York District
Office where the plaintiff’s application is currently pending, and has immediate responsibility for

its adjudication. He resides for official purposes in the State of New York.

BRIEF STATEMENT OF RELEVANT FACTS

8. On approximately June 24, 2020, the plaintiff's BOESKOV motion to reopen his
application for adjustment of status, together with his instant counsel’s notice of appearance on
Form G-28, was filed with the United States Citizenship and Immigration Services Chicago
Lockbox with a form G-1450 using plaintiff’s counsel’s Bank of America debit card to pay the
$675 filing fee.

9. On June 27, 2020 $675 was withdrawn from plaintiff's counsel’s Bank of America
account with the following description: “CHICAGO LOCKBOX 06/26 PURCHASE 800375-
5283 DC”.

10. However, neither plaintiff’s counsel nor plaintiff have ever received a fee receipt nor
any other response to that motion.

9. On December 6, 2019, the plaintiff appeared for an interview before Officer Bell, at
the USCIS New York District Office.

10. As of today, the plaintiff’s motion to reopen his application for adjustment of status

remain under the jurisdiction of the defendants and is unadjudicated.
Case 1:20-cv-02922 Document1 Filed 10/12/20 Page 4of5

CAUSE OF ACTION

11. Defendant CHAD WOLF, Acting Secretary of Homeland Security, Defendant KEN
CUCCINELLI, Acting Direcror of the United States Citizenship and Immigration Services, and
Defendant THOMAS CIOPPA, Director of the United States Citizenship and Immigration
Services’ New York District Office, are each and all officers or employees of the United States

and the Department of Homeland Security.

12. Defendants CHAD WOLF, Acting Secretary of Homeland Security, Defendant KEN
CUCCINELLI, Acting Director of the United States Citizenship and Immigration Services, and
Defendant THOMAS CIOPPA, Director of the United States Citizenship and Immigration
Services’ New York District Office, each and all owe a duty to the Plaintiff JACOB BOESKOV
to adjudicate his motion to reopen within a reasonable period of time. 5 U.S.C. § 555(b) ("With
due regard for the convenience and necessity of the parties or their representatives and within a
reasonable time, each agency shall proceed to conclude a matter presented to it.").

13. Further, 18 U.S.C. § 1571(b) provides that: “It is the sense of Congress that the
processing of an immigration benefit application should be completed not later than 180 days
after the initial filing of the application, except that a petition for a nonimmigrant visa under
section 214(c) of the Immigration and Nationality Act [8 USCS § 1184(c)] should be processed
not later than 30 days after the filing of the petition.”

14. Accordingly, the over 1 year period in which this application has been pending with
Defendant CHAD WOLF, Acting Secretary of Homeland Security, Defendant KEN
CUCCINELLI, Acting Director of the United States Citizenship and Immigration Services, and

Defendant THOMAS CIOPPA, Director of the United States Citizenship and Immigration
Case 1:20-cv-02922 Document1 Filed 10/12/20 Page5of5

Services’ New York District Office, is well beyond that which these officers or employees

reasonably require to adjudicate it.

15 This Court has authority under 28 U.S.C. § 1361 to compel an officer or employee of

the United States to perform a duty owed to the Plaintiffs.

16. This Court also has authority under 5 U.S.C. § 706(1) to compel agency action

unlawfully withheld or unreasonably delayed.

RELIEF REQUESTED

WHEREFORE it is respectfully requested that the Court compel Defendants CHAD
WOLF, Acting Secretary of Homeland Security, KEN CUCCINELLI, Acting Director of the
United States Citizenship and Immigration Services, and THOMAS CIOPPA, Director of the
United States Citizenship and Immigration Services’ New York District Office, to adjudicate
JACOB BOESKOV ’’s Application for Adjustment of Status and Petition for Alien Relative,

respectively, forthwith, and to take such other action as it deems appropriate.
Respectfully submitted, October 13, 2020.

/s/ Michael E. Piston

Michael E. Piston MJ0002
Attorney for the Plaintiffs
225 Broadway, Suite 307
New York, NY, 10007
Ph: 646-845-9895
Fax: 206-770-6350
Email: michaelpiston4@gmail.com

 
